DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 07/09/2021 has been entered.  Claims 1-20 are pending in this Office action.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, line 12, the term “the first PRS resource” should --the first PRS resource.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2019/0380056) hereinafter Lee.
Regarding claim 1, Lee discloses a method for downlink (DL) transmitter (TX) beam sweeping (see [0080], the UE may receive the multiple PRSs through beam sweeping of multiple reception beams) and user equipment (UE) TX/Receiver (RX) beam selection (see [0012]), [0045], [0144], the method comprising: sweeping, by the UE, a plurality of antenna ports in accordance with a plurality of Positioning Reference Signal (PRS) resources (see [0010], Abstract, [0120], [0124]) (see [0166]); estimating, by the UE in response to the sweeping, a plurality of signal location parameters (SLP) for the plurality of antenna ports and the plurality of PRS resources (see [0121], [0198], [0199]); selecting, by the UE, an antenna port from among plurality of antenna ports for a first PRS resource from among the plurality of PRS resources based upon the plurality of SLPs to provide a preferred antenna port for the first PRS resource (see [0045], [0083], [0093], [0120], [0144]); and reporting, by the UE, the preferred antenna port for the first PRS resource (see Abstract, [0083], [0191], [0123], [0124], illustrates that the UE should report, the BS may use beam IDs. However, instead of using the beam IDs, the BS may use resource information (e.g., a resource ID) for each beam to instruct the UE to measure and report the M beams. For example, although the BS may instruct the UE to report the PRS received power for beam IDs 1, 2, and 3, the BS may instruct the UE to measure and report the PRS received power for resource IDs 1, 2, and 3. Since the BS knows which beam is applied to each resource ID (e.g., a beam direction, a beam ID, etc.), the BS may obtain information on the PRS received power for each beam.  Thus, when reporting the PRS measurement results to the BS, the UE may also report PRS resource information (PRI) (e.g., PRS ID) and the PRS received power. For example, the UE may pair the PRS received power and the PRI together and then report the paired PRS received power and PRI. Specifically, the UE may report (RSRP 1, PRI 1) for PRS 1, (RSRP 2, PRI 2) for PRS 2, . . . , (RSRP N, PRI N) for PRS N. Although the RSRP is used as an example of a measurement value in this example, it is merely for convenience of description, the present disclosure is not limited thereto. Other measurement values (e.g., reception time, a received signal time difference (RSTD), etc.) may be paired with the PRI and then reported.
Regarding claim 2, Lee discloses receiving, by the UE, the plurality of PRS resources (see [0135], [0136], [0176], [0178]).
Regarding claim 3, Lee discloses configuring, by the UE, the plurality of antenna ports in accordance with the plurality of PRS resources (see [0083], [0120], 
Regarding claim 4, Lee discloses wherein the plurality of PRS resources comprises one or more of: a time allocation; a frequency allocation; a number of antenna ports; a PRS resource index (ID); a PRS Sequence ID; a number of repeated PRS resource occasions; or a beam sweeping indication (see Abstract, [0096], [0123], [0171]).
Regarding claim 5, Lee discloses wherein the first PRS resource from among the plurality of PRS resources is associated with a Synchronization Signal Block (SSB) index (ID) or a Channel-State Information (CSI) Reference Signal (RS) ID (see [0163]).
Regarding claim 6, Lee discloses wherein the estimating comprises: measuring a plurality of reference signal received power (RSRP) measurements for the plurality of antenna ports and the plurality of PRS resources (see Abstract, [0040], [0082]).
Regarding claim 7, Lee discloses applying, by the UE, the preferred antenna port for the first PRS resource (see [0083], [0093], [0120]).
Claim 8 is similar to claim 1.  Lee also a base station (BS) or a network (see Abstract) as receiving a report of the BS reception beam identification information in which reception beam each of the at least two PRSs is received, together with the measurement results from the UE (see Fig. 3, [0049], [0161], [0201], [0202]).
Claims 9-14 are similar to claims 2-7.  Therefore; claims 9-14 are rejected under a similar rationale.
Claims 15-20 are similar to claims 1-7, 8-14.  Lee further discloses [0008] wherein the UE may include: a receiver; a transmitter; and a processor configured to control the receiver to measure multiple PRSs to which beamforming is applied and control the transmitter to report measurement results of at least two PRSs among the multiple PRSs to a BS. The multiple PRSs may be received in different transmission beams. The processor may be configured to report to the BS at least one of transmission beam identification information indicating in which transmission beam each of the at least two PRSs is received and resource identification information indicating on which resource each of the at least two PRSs is received, together with the measurement results; and the [0008], Abstract, also discloses that the terminal may report, to the base station, at least one from among transmission beam identification information indicating through which transmission beam each of the at least two PRSs has been received and resource identification information indicating through which resource each of the at least two PRSs has been received, together with the measurement results.  Therefore; claims 15-20 are rejected under a similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cha et al (US 2022/0124664) disclose a method for positioning in wireless communication system, and device for supporting same.
Ahn et al (US 2021/0204266) disclose a method for transmitting/receiving signals by using beams in wireless communication system, and device for same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632     

KT
May 12, 2022